DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claims Status

3.	The response filed on 06/07/2022 has been entered and made of record.
4.	Claims 1, 25 and 50-53 are currently pending.

                                               Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/06/2022. 

                                                       Response to Arguments
6.	The applicant's arguments filed on 06/07/2022 regarding claims 1, 25, 50-53 and 55-57 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the claims. Although a new ground of mappings and new cited prior art have been used to address as a new ground of rejection, a response is considered necessary for several of applicant’s arguments/remarks since the cited reference (He) will continue to be used to meet the claimed limitations.
Regarding claims 1, 25 and 50-53 the applicant argued that He does not disclose “the CCE structure comprising a fixed number of resource element groups (REGs) of one orthogonal frequency division multiplexing (OFDM) symbol”. Applicant stated “Fig. 5 of He teaches variable CCE structures based on the number of symbols of the control region. Note that S-REG 400 and S-REG 420 have different numbers of S-REGs and different numbers of symbols”. (Applicant, page 5-7, Remarks Made in an Amendment dated 06/07/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, He discloses:
“For example, the P-DCI format in subframe n can convey a number of symbols (M) used for the S-PDCCH transmission in the same subframe, where M can be equal to 1 or 2 and the value of M can be changed from subframe to subframe. Alternatively, the number of S-PDCCH symbols period (M) can be fixed (e.g., M=1) corresponding to each S-TTI length, or explicitly configured by higher layer signaling for a given UE. In one example, the number of S-PDCCH symbols M can depend on the S-TTI length configured for a given UE. As an example, M=1, or alternatively, the S-PDCCH can span over all symbols of each S-TTI when the S-TTI length is 1 or 2 or 3. Otherwise, M=2” (paragraph[0034]).
 “FIG. 10 is an exemplary table that includes shortened physical downlink control channel (S-PDCCH) candidates monitored by a user equipment (UE). The table includes an aggregation level example and defines the common S-PDCCH search space for different S-TTI lengths. As shown in FIG. 10, for an S-TTI length of 2 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1 or 2), a defined size (in S-CCEs) (e.g., 2 or 4), a defined number of S-PDCCH candidates M(L) (e.g., 2), and a defined total number of candidates for S-TTIs in 1 ms (e.g., approximately 24). Similarly, for an S-TTI length of 7 symbols, the common S-PDCCH search space (SSk (L)) can include a defined aggregation level L (e.g., 1, 2, 4 or 8), a defined size (in S-CCEs) (e.g., 4 or 8), a defined number of S-PDCCH candidates M(L) (e.g., 1, 2 or 4), and a defined total number of candidates for S-TTIs in 1 ms (e.g., approximately 22)” (paragraph[0061]).
“In one example, the NS-CCE value or an index of the NS-CCE value can be signaled on a subframe basis using the P-DCI format, or on a per S-TTI basis using the C-DCI format. The number of S-CCEs can be limited to NS-CCE. Alternatively, the number of S-CCEs can be fixed and correspond to the S-TTI lengths, or the number of S-CCEs can be configured by higher layers for the UEs. The UE can ascertain the number of S-PDCCHs in the control based on a control signal that indicates the number of S-PDCCHs, e.g., the P-DCI format or C-DCI format” (paragraph[0064]).
“In one configuration, techniques for determining a reference signal (RS) type used for S-PDCCH demodulation can be defined. For example, the type of reference signaling used for S-PDCCH demodulation (i.e., cell-specific reference signal (CRS) or demodulation reference signal (DMRS)) in one subframe can be configured by higher layers for an individual UE or indicated by the P-DCI format for one individual UE or a group of UEs. In one example, the type of reference signaling used for S-PDCCH demodulation can be determined based on the S-TTI length. More specifically, a DMRS presence in the S-TTI can be dynamically indicated by the C-DCI format. For example, the DMRS may be not present in one S-TTI k when a S-PDSCH with DMRS has been scheduled in S-TTI k−1, such that RS overhead has been reduced” (paragraph[0065]).
“In one example, CRS-based S-PDCCH can be used when the S-TTI length is less than one slot due to a limited symbol number in the S-TTI. CRS-based and/or DMRS-based S-PDCCH can be configurable for slot-based S-TTI length in order to achieve beamforming gain with increased RS overhead” (paragraph[0066]).
“One S-REG can span over one RB. In addition, a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) can be equal to 3. In this example, the S-REG 400 can include only REs in S-REG X, whereas an S-REG 410 can include REs in S-REG X and REs in one S-REG punctured by an RS” (paragraph[0043]).
“In this example, the S-REG 420 can include only REs in S-REG X, whereas an S-REG 430 can include REs in S-REG X, REs in one S-REG punctured by an RS and DMRS REs” (paragraph[0044]).
“FIG. 6 illustrates an example of a localized shortened physical downlink control channel (S-PDCCH) resource mapping. In this example, three S-PDCCH transmissions can be performed in a localized manner with a certain S-REG structure. In this example, NRB (0)=0, NRB S=48, NS-REG S-CCE=3” (paragraph[0051]).
“FIG. 7 illustrates an example of a distributed shortened physical downlink control channel (S-PDCCH) resource mapping. In this example, three S-PDCCH transmissions can be performed in a distributed manner with a certain S-REG structure. In this example, NRB (0)=0, NRB S=48, NS-REG S-CCE=3. In this example, within a given span of S-CCEs (e.g., N/3), there can be first S-PDCCH resources (AL=2) that correspond to S-CCE X, second S-PDCCH resources (AL=1) that correspond to S-CCE Y, and third S-PDCCH resources (AL=1) that correspond to S-CCE Z” (Fig. 6, paragraph[0053]).
Accordingly, UE receives signaling that indicates a number of symbol or symbols comprising a control region and determines the CCE structure based on the number of symbols of the control region. The determined CCE structure comprises a fixed number of REGs of one OFDM symbol. For example, the figures 6 and 7 of the reference He illustrates the determined CCE structure comprises a fixed number (3) of REGs of one OFDM symbol. More specifically, the figures 6 and 7 of the reference He illustrates the determined CCE structure comprises a fixed number (3) of REGs of one OFDM symbol (a fixed CCE structure with CRS-based S-REG structure or a fixed CCE structure with S-REG structure without reference signal).
It is clear that cited prior art-He teaches the claimed limitation “receiving signaling indicates a number of symbols comprising a control region; determining a control channel element (CCE) structure for the control region, the CCE structure comprising a fixed number of resource element groups (REGs) of OFDM symbol”.
The applicant also stated that the term "may" is used to indicate possibility or probability and a possibility or probability contradicts the term “fixed” (Applicant, page 7, Remarks Made in an Amendment dated 06/07/2022).
First of all, the term “may” is commonly and widely used in specifications of patent applications. Indeed, the applicant’s specification itself describes multiple times “may include a fixed number of sREGs”. For example, the specification mentions “In some cases, sCCEs within the sPDCCH may include a fixed number of sREGs (e.g., four (4) sREGs) (Applicant, specification dated 04/17/2018, paragraph [0039])”. The applicant’ argument, which is based on “Merriam-Webster on-line dictionary”, really highlights the fact that there is no technical argument for the cited prior arts.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 25 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0141679 A1), hereinafter “He” in view of Yi et al. (US 2019/0229879 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/413,951 filed on 10/27/2016; 62/373,958 filed on 08/11/2016 and 62/365,349 filed on 07/21/2016), hereinafter “Yi”.
Regarding claim 1, He discloses a method for wireless communication performed at a user equipment (Figs. 4, 6, 7, 10, paragraphs [0034], [0061]-[0068]; method relates to resource elements corresponding to shortened physical downlink control channel candidates in shortened transmission time interval) , comprising: 
receiving signaling that indicates a number of symbol or symbols (Figs. 4, 6, 7, paragraphs [0034], [0064], a number of symbols (M) used for the S-PDCCH transmission) comprising a control region (Figs. 4, 6, 7, paragraphs [0034], [0064], number of S-PDCCHs in the control based on a control signal that indicates the number of S-PDCCHs, e.g., the P-DCI format or C-DCI format) ; 
determining a control channel element (CCE) structure (Figs. 4, 6, 7, 10, paragraphs [0044], [0061], [0065]-[0066], S-REGs used for one S-CCE) for the control region (Figs. 4, 6, 10, paragraphs [0044], [0061], [0065]-[0066], exemplary table that includes shortened physical downlink control channel (S-PDCCH) candidates), 
the CCE structure comprising a fixed number of resource element groups (REGs) (Figs. 6, 7, paragraphs [0051], [0053], NS-REG S-CCE=3) of one orthogonal frequency division multiplexing (OFDM) symbol (Figs. 4, 6, 7, paragraphs [0043], [0059], [0077], a number of S-REGs used for one S-CCE (e.g., which is denoted by NS-REG S-CCE) ).
While He implicitly refers to “monitoring the control region for downlink control information (DCI) according to the determined CCE structure” (Figs. 4, 6, 7, 10, paragraphs [0034], [0061]-[0068]), Yi from the same or similar field of endeavor explicitly discloses the CCE structure comprising a fixed number of resource element groups (REGs) ) of one orthogonal frequency division multiplexing (OFDM) symbol (Fig. 23, paragraphs [0202], [0219], [0220], [0323], number of OFDM symbols in sTTI #3) ; and
monitoring the control region for downlink control information (DCI) according to the determined CCE structure (Fig. 23, paragraphs [0202], [0219], [0220], [0323], monitoring aggregation level (ALs) 1, 2, and 4 in the CRS non-transmission OFDM symbol and ALs 2, 4, and 8 in the CRS transmission OFDM symbol)[Note: cited paragraph [0220]-fixed REG; paragraph [0221]-variable REG].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “monitoring the control region for downlink control information (DCI) according to the determined CCE structure” as taught by Yi, in the system of He, so that it would provide a new method in which the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources is needed (Yi, paragraph [0005]).
Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414